F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                        March 30, 2007
                                 TENTH CIRCUIT                      Elisabeth A. Shumaker
                                                                        Clerk of Court


 U N ITED STA TES O F A M ER ICA,

               Plaintiff - Appellee,                     No. 06-3252
          v.                                              (D. Kansas)
 THEOGEN EDW ARD GA RNER,                        (D.C. No. 05-CR-20094-CM )

               Defendant - Appellant.



                            OR D ER AND JUDGM ENT *


Before H E N RY, B AL DOC K , and HA RTZ, Circuit Judges.


      Theogen Garner was convicted in the United States District Court for the

District of Kansas on one count of possession with intent to distribute more than

50 grams of cocaine base within 1,000 feet of a public university. See 21 U.S.C.

§§ 841(a), 860(a). Because he had two prior convictions for felony drug offenses,

the district court sentenced him to a mandatory term of life imprisonment

followed by 10 years’ supervised release. See 21 U.S.C. § 841(b)(1)(A).

M r. Garner appeals his conviction and sentence, arguing (1) that evidence



      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
obtained during a traffic stop should have been suppressed because officers

unreasonably extended it in violation of the Fourth Amendment; (2) that there was

insufficient evidence to show that what he possessed was more than 50 grams of a

single substance containing cocaine base; (3) that the district court violated the

Sixth Amendment in admitting certain evidence to prove his prior convictions; (4)

that the district court violated his Sixth Amendment rights when it, rather than a

jury, found the fact of his prior convictions; and (5) that the district court

subjected him to double jeopardy when it granted a continuance during the

sentencing hearing to permit the government to seek additional evidence. W e

have jurisdiction under 28 U.S.C. § 1291 and affirm.

I.    B ACKGR OU N D

      Officer Ryan Fulks w as patrolling the University of Kansas campus shortly

after 1:00 a.m. on July 21, 2005, when he noticed a slow-moving pickup truck

weaving in its lane. The truck did not have a light illuminating its license plate,

an equipment violation under Kansas law. Fulks therefore conducted a traffic

stop. He asked the driver for his license and identification. The driver, whom the

license identified as Theogen Garner, w as accompanied by a female passenger.

Fulks returned to his patrol car and ran a check on M r. Garner’s license. Dispatch

informed him that M r. Garner was on supervised release from the Kansas

Department of Corrections (D OC), so that he would need to conduct a field

interview and provide a report to the DOC.

                                           -2-
      Officer Fulks requested backup and Officer M ark Brinkworth arrived

within 20 seconds. Fulks approached the pickup truck on the driver’s side, while

Brinkworth approached on the other. As Fulks began to explain to M r. Garner

that he was going to conduct a field interview, Brinkworth noticed an object on

M r. Garner’s right ear and asked what kind of cigarette it was. After first

responding, “oh, that’s just left over from a Black & M ild,” R. Vol. II at 11,

M r. Garner briefly paused and then stated that it was marijuana. He removed the

object from behind his ear and handed it to Fulks. The resulting investigation

eventually led to the discovery of a baggie of cocaine in M r. Garner’s pocket and

a bag of cocaine in his truck. The baggie in his pocket contained several rocks

with a total weight of 13.35 grams. The bag in his truck also contained several

rocks; their total weight exceeded 82 grams.

      A grand jury indicted M r. Garner on one count of violating 21 U.S.C.

§ 860(a). Also, the government filed an information alleging that M r. Garner had

two prior convictions for felony drug offenses. The information provided notice

that the government would request an enhanced sentence based on these

convictions if M r. Garner was convicted on the indictment.

      Before trial M r. Garner moved to suppress the evidence on the ground that

his detention to conduct a field interview violated the Fourth Amendment. The

district court denied the motion.




                                          -3-
      At trial Bradley Crow, a forensic scientist, testified that the substance in

the bag in M r. Garner’s pocket weighed 13.35 grams. His random test of one of

several rocks in the bag showed that it contained cocaine base. He also tested a

random sample of the 82.31 grams of substance from the bag found in

M r. Garner’s truck and determined that it too contained cocaine base. He testified

that the methods he used to determine that the samples contained cocaine base

were scientifically accepted, and that he did not need to test each rock in each bag

because all were the same color and texture as the samples he had randomly

selected.

      At the close of the government’s case, M r. Garner moved for judgment of

acquittal, arguing that the evidence was insufficient because M r. Crow had tested

only a small sample of the substances found during the arrest and not a single

rock containing cocaine was shown to weigh 50 grams. The district court denied

the motion, and the jury found M r. Garner guilty.

      Before sentencing, M r. Garner responded to the government’s information

alleging two prior drug convictions. He asserted that he was not the person who

had been convicted. He pointed out that the person convicted was Theogan

Garner and that his name is Theogen Garner. He further argued that the fact of

any prior convictions must be tried to a jury. At the sentencing hearing on

M ay 30, 2006, M r. Garner unsuccessfully argued that the evidence used to prove

that he was the person convicted of the prior crimes should be limited to the

                                         -4-
charging documents and admissions in those cases. The government offered

fingerprint cards and a fingerprint expert to establish identity. During the

hearing, however, the government realized that one of the fingerprint cards it was

using was from an irrelevant arrest. The district court continued the hearing to

allow the government time to gather additional evidence.

      At the reconvened hearing on June 23, 2006, the government offered

further fingerprint evidence and documents from the DOC website. The district

court found that the government had met its burden of showing that the Theogan

Garner convicted of the prior drug offenses was the same individual as the

Theogen Garner in the case before it. It sentenced him to life imprisonment

followed by 10 years’ supervised release.

II.   D ISC USSIO N

      A.     M otion to Suppress

      M r. Garner argues that the district court erred in denying his motion to

suppress evidence because his detention was unreasonably extended by the field

interview for the DOC. W e disagree.

      “W hen reviewing the denial of a motion to suppress, we view the evidence

in the light most favorable to the government, accept the district court’s findings

of fact unless clearly erroneous, and review de novo the ultimate determination of

reasonableness under the Fourth Amendment.” United States v. Apperson, 441

F.3d 1162, 1184 (10th Cir. 2006) (internal quotation marks omitted). A traffic

                                         -5-
stop is a seizure to which the protections of the Fourth Amendment apply, see

United States v. Alcaraz-Arellano, 441 F.3d 1252, 1257 (10th Cir. 2006), and is

therefore permissible only “if the officer has a reasonable articulable suspicion

that a traffic . . . violation has occurred or is occurring.” Id. at 1257–58 (internal

quotation marks omitted). “[T]he reasonableness of a traffic stop depends on

both [its] length . . . and the manner in which it is carried out.” Id. at 1258

(internal quotation marks omitted). “‘A traffic stop does not become

unreasonable merely because the officer asks questions unrelated to the initial

purpose for the stop, provided that those questions do not unreasonably extend the

amount of time that the subject is delayed.’” Id. at 1259 (quoting United States v.

M artin, 422 F.3d 597, 601-02 (7th Cir. 2005)).

      M r. Garner does not contend that the initial stop was invalid. His sole

argument is that conducting a DOC field interview was unrelated to the purpose

of the stop and was therefore unreasonable. But we need not decide whether it is

permissible to prolong a stop to conduct a full field interview, because the

prolongation in this case was minimal, if not nonexistent. Officer Fulks did not

ask a single question as part of such an interview. It was while he was explaining

that he would be conducting a field interview that Officer Brinkworth saw the

m arijuana cigarette and redirected the conversation. The “field interview”

certainly did not unreasonably extend the duration of the stop. Even if we assume

that Brinkworth’s presence was required only for the field interview, he arrived

                                           -6-
within a few seconds of Fulks’s request; so any delay caused by waiting for his

arrival did not unreasonably prolong the detention.

      B.     Insufficient Evidence

      M r. Garner argues that the district court erred in denying his motion for

judgment of acquittal because the government failed to establish that any single

rock was a substance that weighed more than 50 grams and contained cocaine

base. W e review challenges to the sufficiency of the evidence de novo, viewing

“the evidence and the reasonable inferences to be drawn therefrom in the light

most favorable to the government.” United States v. Gurule, 461 F.3d 1238,

1242–43 (10th Cir. 2006) (internal quotation marks omitted). The evidence is

sufficient if a rational fact finder could have found the essential elements of the

crime beyond a reasonable doubt. See id.

      W hen proving the quantity of drugs, the government must establish that a

sampling technique used to determine the existence and quantity of drugs is

reasonably reliable. See United States v. Dent, 149 F.3d 180, 190–91 (3d Cir.

1998). A technique is reasonably reliable if “(1) a proper random selection

procedure was employed; (2) the chemical testing method conformed with an

accepted methodology; (3) the tested and untested samples were sufficiently

similar in physical appearance; and (4) the tested and untested samples were

contemporaneously seized from the same search site.” United States v. Scalia,

993 F.2d 984, 989 (1st Cir. 1993) (internal quotation marks omitted); see United

                                         -7-
States v. M cCutchen, 992 F.2d 22, 24–26 (3d Cir. 1993). The government

adequately established such reliability in this case. All the evidence was seized

from the same site at the same time. And M r. Crow, the forensic scientist,

testified that he had selected a random sample from each of the bags; that the

thin-layer-chromatography and infrared-spectrophotometry tests he performed

were scientifically accepted and reliable tests; and that the rocks in the bags had

“the same type of coloring [and] texture” as the tested samples and he “had no

reason to believe” that they would have a different composition. R. Vol. III at

123.

       M r. Garner contends, however, that each rock was a single substance, and

that the government should have had to prove that at least one of the rocks

containing cocaine base individually weighed more than 50 grams. But this

argument fails. The general rule is that a quantity of drugs found together is

considered a single unit for purposes of prosecution. See United States v.

Johnson, 977 F.2d 1360, 1374 (10th Cir. 1992). Although “various stashes of [a]

drug are considered separate where the evidence indicates that they were intended

for different purposes or transactions,” id., M r. Garner makes no claim of such

differences, and such a claim would be absurd with respect to the individual rocks

among those in the bag with a total weight of more than 82 grams.

       C.    Sentencing C hallenges




                                          -8-
        Before trial the government, in accordance with 21 U.S.C. § 851, filed an

information notifying M r. Garner that it intended to seek a sentencing

enhancement under 21 U.S.C. § 841(b)(1)(A). “Section 841(b)(1)(A) requires

imposition of a mandatory term of life imprisonment without release if (1) a

defendant is convicted of violating § 841(a), (2) that conviction involved a certain

requisite amount of drugs, and (3) the crime w as committed after two or more

prior convictions for a felony drug offense have become final.” United States v.

Stiger, 413 F.3d 1185, 1191 (10th Cir. 2005) (internal quotation marks omitted).

The jury found M r. Garner guilty of possessing with intent to distribute more than

50 grams of cocaine base within 1,000 feet of the University of Kansas. This

conviction satisfied the first and second requirements of § 841(b)(1)(A);

M r. Garner’s three sentencing challenges relate to the third.

              1.    Identity

        M r. Garner challenges the evidence used to establish that he was the person

convicted of the two prior felony offenses stated in the information. He does not

argue that the evidence presented was insufficient to prove identity. Rather, he

contends that the Sixth Amendment limits the government to using only the

charging documents and admissions by the defendants in the prior cases. Because

he raised this argument at sentencing, our review is de novo. See id., 413 F.3d at

1191.




                                          -9-
      M r. Garner contends that under Shepard v. United States, 544 U.S. 13

(2005), the government’s proof of the facts underlying the prior convictions is

limited to the charging documents, plea colloquies, and admissions in the prior

cases, and that the identity of the person convicted is a fact underlying the

conviction. But Shepard, which w as decided as a matter of statutory

interpretation and not on Sixth Amendment grounds, was concerned with

determining what prior crime the defendant had been convicted of, not whether he

is the person who had been convicted. The Supreme Court ruled that the only

proper means to determine the offense of conviction would be to examine the

charging documents, although admissions by the defendant at the prior proceeding

(such as admissions during the plea colloquy) could also be considered. Shepard

makes sense because the issue it addresses is not what the defendant did but what

he w as convicted of, and this latter issue can be resolved only on the basis of

what the jury had been asked to decide.

      Here, however, the issue is whether the defendant is the same person

convicted of the prior crime. To limit evidence of identity to the documents

permitted by Shepard would be to preclude proof of identity in virtually all cases.

The factfinder would have to resolve identity based on only the name of the

defendant in the prior case. If a judge is to determine whether the defendant is

the person convicted in the prior proceedings— and Apprendi v. New Jersey, 530

U.S. 466, 490 (2000), says that this is permissible— the judge must be able to

                                          -10-
consider evidence beyond that allowed by Shepard. Indeed, the necessary and

appropriate evidence will be fingerprints, photographs, and other evidence from

law-enforcement and correctional-institution files, just what was used in this case.

Accordingly, we reject M r. Garner’s contention.

             2.     Fact-Finding by Judge

      M r. Garner argues that his Sixth A mendment rights were violated because

the fact of his prior convictions was found by the judge rather than a jury. He

concedes that our current precedent is contrary to his view , and states that he is

raising the “issue to preserve it for a possible certiorari petition.” Aplt. Br. at 14.

Because it is well established that “the fact of a prior conviction may be found by

a sentencing judge,” Stiger, 413 F.3d at 1192, we reject this argument.

             3.     Double Jeopardy

      Finally, M r. Garner argues that the district court subjected him to double

jeopardy when it continued his sentencing hearing to permit the government to

obtain more evidence establishing that he had committed prior felonies. He ties

this argument to his assertion that prior convictions must be proved to a jury,

stating, “If prior convictions must be proven to a jury beyond a reasonable

doubt . . . , then the Government should only get one chance to prove such

convictions.” Aplt. Br. at 16.

      His argument fails in at least two respects: (1) as we have just stated, prior

convictions do not have to be proved to a jury, see Stiger, 413 F.3d at 1192; and

                                          -11-
(2) the protections against double jeopardy do not apply to noncapital sentencing

hearings, see M onge v. California, 524 U.S. 721, 728 (1998). W e therefore reject

this argument.

III.   C ON CLU SIO N

       M r. G arner’s conviction and sentence are AFFIRMED.

                                      ENTERED FOR THE COURT


                                      Harris L Hartz
                                      Circuit Judge




                                        -12-